UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6961


DANNY ANGEL RODRIGUEZ,

                    Plaintiff - Appellant,

             v.

WARDEN JASON C. STREEVAL,

                    Defendant - Appellee.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. James P. Jones, Senior District Judge. (7:20-cv-00458-JPJ-PMS)


Submitted: December 30, 2021                                      Decided: February 4, 2022


Before NIEMEYER and RICHARDSON, Circuit Judges, and SHEDD, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Danny A. Rodriguez, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Danny A. Rodriguez appeals the district court’s orders dismissing his Bivens v. Six

Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971) complaint

complaint under 28 U.S.C. § 1915A(b), and denying his motion for reconsideration. We

have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. Rodriguez v. Streeval, No. 7:20-cv-00458-JPJ-PMS

(W.D. Va. Dec. 22, 2020; May 24, 2021). We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2